DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on December 23, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on December 23, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-25 are allowed.


 	Regarding claim 1, and similarly with respect to claims 15 and 25, Goluszek (US 6,211,657) discloses a power conversion system (i.e. circuit of Figure 3), comprising: 
 	a power conversion circuit (Fig. 3, circuit of terminal connecting positive terminal of rectifier 56 to buck regulator stage 52, output terminal of buck regulator stage 52, capacitor 77, circuit of switches 60 and 70, and circuit of inductors 65 and 75) comprising a first terminal (Fig. 3, terminal connecting positive terminal of rectifier 56 to buck regulator stage 52), a second terminal (Fig. 3, output terminal of buck regulator stage 52), an output capacitor (Fig. 3, capacitor 77), at least one switching unit (Fig. 3, circuit of switches 60 and 70), and a magnetic element (Fig. 3, circuit of inductors 65 and 75), wherein each switching unit (Fig. 3, circuit of switches 60 and 70) comprises two switch groups (Fig. 3, switches 60 and 70), and the magnetic element (Fig. 3, circuit of inductors 65 and 75) comprises two first windings (Fig. 3, inductors 65 and 75), wherein the two first windings (Fig. 3, inductors 65 and 75) are electromagnetically coupled with each other, a first one (Fig. 3, inductor 65) of the two first windings (Fig. 3, inductors 65 and 75) is electrically connected between a first one (Fig. 3, switch 60) of the two switch groups (Fig. 3, switches 60 and 70) and the second terminal (Fig. 3, output terminal of buck regulator stage), an output capacitor (Fig. 3, capacitor 77) of the power conversion circuit (Fig. 3, circuit of terminal connecting positive terminal of rectifier 56 to buck regulator stage 52, output terminal of buck regulator stage 52, capacitor 77, circuit of switches 60 and 70, and circuit of inductors 65 and 75), and a second one (Fig. 3, inductor 75) of the two first windings (Fig. 3, inductors 65 and 75) is 

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses at least one flying capacitor, the at least one flying capacitor is connected between the first terminal and the second terminal of the power conversion circuit, and opposite-polarity terminals of the two first windings are electrically connected with the second terminal of the power conversion circuit; and a start-up circuit configured to control start-up of the power conversion circuit and comprising a third winding and an inductor, wherein the third winding is electromagnetically coupled with the two first windings, and the inductor is connected with the third winding in series to form a serially-connected branch, wherein a voltage across a first terminal and a second terminal of the serially-connected branch is an alternating voltage, wherein during a start-up process of the power conversion circuit, the at least one flying capacitor and the output capacitor are pre-charged to a preset voltage by the alternating voltage through the third winding.
 
 	Therefore, regarding claims 1-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion system, comprising: 
 	a power conversion circuit comprising a first terminal, a second terminal, an output capacitor, at least one switching unit, at least one flying capacitor and a magnetic element, wherein each switching unit comprises two switch groups, the at least one flying capacitor is connected between the first terminal and the second terminal of the power conversion circuit, and the magnetic element comprises two first windings, wherein the two first windings are electromagnetically coupled with each other, a first one of the two first windings is electrically connected between a first one of the two switch groups and the second terminal of the power conversion circuit, a second one of the two first windings is electrically connected between a second one of the two switch groups and the second terminal of the power conversion circuit, and opposite-polarity terminals of the two first windings are electrically connected with the second terminal of the power conversion circuit; and
 	a start-up circuit configured to control start-up of the power conversion circuit and comprising a third winding and an inductor, wherein the third winding is electromagnetically coupled with the two first windings, and the inductor is connected with the third winding in series to form a serially-connected branch, wherein a voltage across a first terminal and a second terminal of the serially-connected branch is an alternating voltage, 
 	wherein during a start-up process of the power conversion circuit, the at least one flying capacitor and the output capacitor are pre-charged to a preset voltage by the alternating voltage through the third winding.

Regarding claims 15-24, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion system, comprising: 
 	a power conversion circuit comprising a first terminal, a second terminal, an output capacitor, at least one first switching unit, a second switching unit, at least one flying capacitor and a magnetic element, wherein the first switching unit comprises a first switch group and a second switch group, and the second switching unit comprises a third switch group and a fourth switch group, wherein the at least one flying capacitor is connected between the first terminal and the second terminal of the power conversion circuit, and the magnetic element comprises two first windings, wherein the two first windings are electromagnetically coupled with each other, a first one of the two first windings is electrically connected between the third switch group and the second terminal of the power conversion circuit, a second one of the two first windings is electrically connected between the fourth switch group and the second terminal of the power conversion circuit, and opposite-polarity terminals of the two first windings are electrically connected with the second terminal of the power conversion circuit, wherein the magnetic element has an equivalent leakage inductor, a resonant effect between the equivalent leakage inductor and the at least one flying capacitor generates a resonant current, and the resonant current transfers electric energy to the first terminal or the second terminal of the power conversion circuit; and 
 	a start-up circuit, wherein during a start-up process of the power conversion circuit, the output capacitor is pre-charged to a first preset voltage, and the at least one flying capacitor is pre-charged to a second preset voltage, wherein the first preset voltage is higher than or equal to 70% of a steady state voltage of the output capacitor, and the second preset 53voltage is higher than or equal to 70% of a steady state voltage of the corresponding flying capacitor.

Regarding claim 25, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion system, comprising: 
 	at least two power conversion circuits, wherein each of the at least two power conversion circuits comprises a first terminal and a second terminal, the first terminals of the at least two power conversion circuits are electrically connected in parallel, and the second terminals of the at least two power conversion circuits are electrically connected in parallel, wherein each of the at least two power conversion circuits further comprises an output capacitor, at least one switching unit, at least one flying capacitor and a magnetic element, wherein each switching unit comprises two switch groups, the at least one flying capacitor is connected 56between the first terminal and the second terminal of the power conversion circuit, and the magnetic element comprises two first windings, wherein the two first windings are electromagnetically coupled with each other, a first one of the two first windings is electrically connected between a first one of the two switch groups and the second terminal of the power conversion circuit, a second one of the two first windings is electrically connected between a second one of the two switch groups and the second terminal of the power conversion circuit, and opposite-polarity terminals of the two first windings are electrically connected with the second terminal of the power conversion circuit; and 
 	a start-up circuit configured to control start-up of the at least two power conversion circuits and comprising two third windings, wherein the two third windings are connected in parallel, and each of the two third windings is electromagnetically coupled with the magnetic element of a corresponding power conversion circuit of the at least two power conversion circuits.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander (EP3240169A1) deals with an isolated step-up converter, Goluszek (US 6,211,657) deals with a two stage power converter with interleaved buck regulators, Isurin et al (US 9,692,313) deals with a DC-AC conversion circuit having a first “double ended” DC pulse stage and a second AC stage, Suntio et al (US 2012/0007576) deals with a current-fed converter, Lin (US 2006/0125457) deals with a power conversion apparatus for pulse current, and Wei et al (US 2005/0184712) deals with an adaptive bus voltage positioning for two-stage voltage regulators.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838